Citation Nr: 0517986	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-11 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for anxiety, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for hypertension 
secondary to anxiety.

3.  Entitlement to service connection on a heart disability, 
secondary to anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to May 
1946, and from September 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.

In February 2005, within 90 days of certification of the case 
to the Board, the veteran submitted additional medical 
evidence pertinent to his increased rating claim.  In April 
2005, his representative waived the right to initial RO 
consideration of the evidence.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) has been raised by the 
record.  This issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his anxiety disorder does not accurately reflect the 
severity of that disability.  He also contends that he has 
hypertension and heart disability is caused or chronically 
worsened by his service-connected psychiatric disorder.

The Board initially notes that, under 38 U.S.C.A. § 5103 
(West 2002), VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  VA must also provide notice explaining what 
information and evidence it will seek to provide and which 
information and evidence the claimant is expected to provide.  
Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2004), 
the notification should include the request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In the instant appeal, and mindful of the Court's ever 
evolving jurisprudence regarding the parameters of the 
Veterans Claims Assistance Act of 2000 (VCAA), the Board 
finds that the veteran has not been adequately informed of 
the information and evidence necessary to substantiate the 
claims for service connection on a secondary basis.  See 
38 U.S.C.A. § 5103(a).  In this regard the Board points out 
that the RO, in May and November 2004 correspondence, 
notified the veteran only of the information and evidence 
necessary to substantiate a claim for direct service 
connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A remand consequently is required in order to ensure that he 
receives appropriate due process as to what is necessary in a 
claim of entitlement to secondary service connection. 

Private and VA treatment records on file first show a 
diagnosis of hypertension in 1985, and of cardiac 
abnormalities in the 1990's.  The veteran was afforded a VA 
examination in connection with his claims for service 
connection in May 1998, at which time the examiner diagnosed 
arteriosclerotic cardiovascular disease and hypertension.  
With respect to the former the examiner stated that "[a]s 
far as I know, [the veteran] is not service-connected for any 
of this."  He did not provide any comment with respect to 
the diagnosed hypertension.  In a February 2002 entry in VA 
medical records on file, a social worker commented that 
hypertension and arteriosclerotic heart disease could be 
worsened by anxiety disorders.

As indicated above, the veteran has not been afforded a VA 
examination which adequately addresses the etiology of his 
hypertension or heart disorder.  In the Board's opinion, such 
an examination is warranted.

Turning to the anxiety disorder, the Board notes that the 
veteran was last afforded a VA examination by a physician for 
this disorder in October 1997.  In November 1998, he 
specifically informed VA that over the prior six months his 
psychiatric symptoms had increased in both frequency and 
duration.  In February 2005, he submitted a VA treatment 
report for January 2005, which suggests that his psychiatric 
symptoms have increased in severity.  The treatment note 
indicates that in addition to the service-connected 
generalized anxiety disorder, the veteran also has PTSD 
resulting from service.  In light of the foregoing, a current 
VA psychiatric examination of the veteran is warranted.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims for service connection on a 
secondary basis for hypertension and 
a heart disability.  The letter must 
specifically inform the veteran 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf.  The RO shall 
request that the veteran provide any 
evidence in his possession that 
pertains to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims on appeal.  
With any necessary authorization 
from the veteran the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the appellant which 
have not been secured previously.  
In any event, the RO should obtain 
medical records for the veteran from 
the VA Medical Center in Northport, 
New York for the period from April 
2004 to the present.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it must 
inform the appellant and his 
representative of this and afford 
them an opportunity to provide a 
copy of the outstanding medical 
records.

4.  Then, the RO should schedule the 
veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and severity of the 
appellant's service-connected 
anxiety disorder.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  In accordance with the 
latest AMIE worksheets for anxiety 
the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any disability due to 
anxiety.  The examiner should 
specifically indicate with respect 
to each of the psychiatric symptoms 
identified under the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of 
the veteran's service-connected 
anxiety disorder.  To the extent 
possible, the examiner should 
attempt to distinguish the 
manifestations of the veteran's 
anxiety disorder from any other 
disorder, to include PTSD.  If such 
a distinction cannot be made without 
engaging in speculation the examiner 
must so state.  The examiner should 
must provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected anxiety 
disorder, to include whether the 
anxiety disorder alone renders him 
unemployable.  A global assessment 
of functioning score must be 
assigned together with an 
explanation of the significance of 
the score assigned.  The rationale 
for all opinions expressed must be 
provided.  The claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review.

5.  The RO should also schedule the 
veteran for a VA cardiovascular 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any hypertension, and/or heart 
disability diagnosed.  All indicated 
studies should be performed, and all 
findings should be reported in 
detail.  With respect to any 
diagnosed hypertension and/or heart 
disorder, the examiner must indicate 
whether it is at least as likely as 
not that the disorder was caused or 
chronically worsened by the 
appellant's service-connected 
anxiety disorder.  The rationale for 
all opinions expressed must be 
provided.  The claims files, 
including a copy of this remand, 
must be made available to the 
examiner for review.   

6.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


